Title: From Thomas Jefferson to Augustine Davis, 24 July 1791
From: Jefferson, Thomas
To: Davis, Augustine


          
            Sir
            Philadelphia July 24. 1791.
          
          The necessity of establishing a communication from Richmond into the upper parts of Virginia induced me to ask from the late postmaster-general a plan for establishing cross posts consistently with law. He has furnished me with the inclosed deed, by which you will percieve that certain covenants are to be entered into between the future postmaster general and an undertaker, in such a way as that the latter shall have the whole postage and nothing more; so that the cross post is to support itself, and not to bring any expence to the public. After the contract executed, no rider can take pay for the carriage of letters; consequently that profit will go exclusively to the post, to which will be added whatever yourself, your brother printers or the subscribers will give him for newspapers. Satisfied that a rider plying weekly through Columbia, and Charlottesville to Staunton and back, may be supported by the postage of letters and premium on newspapers, I have had the inclosed deed prepared for that route, and wish you to engage some trusty person to undertake it immediately, and to execute the deed. You will shortly know the name of the Postmaster general to be inserted.
          But a more material cross post will be that from Richmond along the Buckingham road, by New-London and the peaks of Otter into Montgomery, Wythe, and Washington, and along the Holston &ca. on the route, as far as may be done, towards the seat of the South Western government. How far the profits of this cross post will enable you to extend it along that route, I know not: but after  deciding on the best roads, having regard to the populousness of the country through or near which they pass, so as to accomodate as many people as possible, and consequently get into the way of as many contributions towards it’s support as possible, my idea would be that you should set it up to the farthest bidder, that is to say, engage it to him who will go farthest on the route for the profits it may afford. I shall be glad if, after considering this proposition, and making due enquiries, you will be so good as to let me know what you think of it’s practicability, and to what extent along the route you think it may be pushed, stating also the particular roads which, in order to increase custom, it may be best for the undertaker to pursue.—I am Sir your very humble servt,
          
            Th: Jefferson
          
        